 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ZOOM IMAGING SOLUTIONS, INC.,                     No. 2:19-cv-01544-WBS-KJN
12                       Plaintiff,
13           v.                                         ORDER
14    EDWARD ROE, et al.,
15                       Defendants.
16

17          On December 19, 2019, the court held an informal telephonic conference to resolve a

18   discovery dispute between the parties. All parties, through counsel, were present. For the reasons

19   stated below the court denies plaintiff’s request to compel certain discovery.

20          Following the court dismissing plaintiff’s complaint in part, leaving only Edward Roe as

21   an active defendant (ECF No. 53), the court ordered a stay on discovery pending the resolution of

22   an amended complaint and anticipated second motion to dismiss. (ECF No. 57.) There was a

23   limited exception to the stay, permitting discovery against defendant Roe for the remaining

24   claims against him. (Id.) Plaintiff has filed its amended complaint and is now seeking discovery

25   from the defendants, other than Roe, named therein. Defendants, for their part, filed their second

26   motion to dismiss. (ECF No. 68.)

27          Plaintiff’s request clearly conflicts with the court’s prior order staying all discovery except

28   for the two surviving claims “against defendant Roe.” (Id. at 2.) Because the requests at issue are
                                                       1
 1   not addressed to defendant Roe, but rather to the additional defendants named in the amended

 2   complaint, the court DENIES plaintiff’s request to compel any response. As addressed in the

 3   conference on this matter, plaintiff is welcome to send requests to Roe, as permitted in the stay

 4   order mentioned above.

 5

 6   IT IS SO ORDERED.

 7

 8   DATED: December 19, 2019

 9

10   JR.zoom.1544

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
